corpus filed in the district court in the first instance. 1 NRS 34.724(2)(b);
NRS 34.738(1). Accordingly, we
            ORDER the petition DENIED.




                                   Gibbons



                                   Dou


                                                                    J.
                                   Saitta


cc: Sylvester Tatum
     Attorney General/Carson City
     Clark County District Attorney




      'We express no opinion as to whether petitioner could meet the
procedural requirements of NRS chapter 34.




                                      2